     Case 8:19-cv-01311-JVS-JDE Document 53 Filed 06/22/20 Page 1 of 1 Page ID #:176




 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 7

 8
      CLIFFORD EATON, an individual,               Case No. 8:19-cv-01311-JVS-JDE
 9
                                 Plaintiff,       ORDER OF DISMISSAL WITH
10
            v.                                    PREJUDICE
11
      EXPERIAN INFORMATION
12    SOLUTIONS, INC., DISCOVER
      FINANCIAL SERVICES, INC., and
13    CITIBANK (SOUTH DAKOTA), N.A.
14                               Defendants.
15

16
            Upon review of the Stipulation for Dismissal With Prejudice Pursuant to
17
       Federal Rule of Civil Procedure 41(a)(1)A(ii) filed by Plaintiff Clifford Eaton
18
       and Defendant Citibank, N.A., and good cause appearing,
19
            IT IS ORDERED that the Stipulation is GRANTED. The above entitled
20
       matter is hereby dismissed in its entirety, with prejudice, with the parties to bear
21
       their own costs and attorneys’ fees.
22

23
      Dated: June 22, 2020
24

25                                                __________________________
                                                  Honorable Judge James V. Selna
26
                                                  United States District Judge
27

28

                     [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE
